 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     THOMAS W.S. RICHEY,                              CASE NO. C12-5060 BHS
 8
                             Plaintiff,               ORDER GRANTING
 9          v.                                        DEFENDANT’S MOTION IN
                                                      PART AND REQUESTING JOINT
10   D. DAHNE,                                        STATUS REPORT REGARDING
                                                      AN EVIDENTIARY HEARING
11                           Defendant.

12

13          This matter comes before the Court on Defendant D. Dahne’s (“Dahne”) motion

14   for relief from an order and/or motion for involuntary dismissal. Dkt. 94. The Court has

15   considered the pleadings filed in support of and in opposition to the motion and the

16   remainder of the file and hereby grants the motion in part for the reasons stated herein.

17                  I.   PROCEDURAL AND FACTUAL BACKGROUND

18          This matter has a long procedural history. In relevant part, Richey has a remaining

19   claim against Dahne for violation of his First Amendment right to petition the

20   government. The Court granted summary judgment on this claim as to liability, Dkt. 74,

21   and the Ninth Circuit affirmed, Dkt. 81. The claim is based on Dahne refusing to accept

22


     ORDER - 1
 1   Richey’s grievance because it “included rude comments about the guard’s weight,

 2   including describing her as ‘extremely obese.’” Id. at 1–2.

 3          On May 30, 2019, Dahne filed the instant motion seeking relief from the grant of

 4   summary judgment and dismissal of Richey’s complaint based on allegations of Richey

 5   committing a fraud upon the Court. Dkt. 94. While inspecting Richey’s outgoing mail,

 6   staff found a letter Richey wrote to his wife in which he states as follows:

 7          And just remember, this lawsuit was a creation of a setup. I had the idea to
            do it based on an old case law and made the content of the grievance up.
 8          There never was an “extremely obese female Hispanic guard” who denied
            me a shower. All fabricated. And it made it all the way to the US Supreme
 9          Court. Amazing.

10   Dkt. 95-1 at 2–3. This statement appears to directly contradict declarations Richey

11   submitted to the Court under penalty of perjury. See Dkts. 4, 47. On June 11, 2019,

12   Richey responded asserting that “he made a false statement in an effort to bait and

13   antagonize the staff who were withholding and presumably monitoring his mail.” Dkt.

14   97. On June 21, 2019, Dahne replied and submitted facts in support of his position that

15   Richey’s explanation is implausible. Dkt. 98. Dahne contends that mailroom staff did

16   not withhold any of Richey’s outgoing mail and therefore Richey would have no reason

17   to bait the mailroom staff. Id. at 3.

18                                       II. DISCUSSION

19          “[C]ourts have inherent power to dismiss an action when a party has willfully

20   deceived the court and engaged in conduct utterly inconsistent with the orderly

21   administration of justice.” Wyle v. R.J. Reynolds Indus., Inc., 709 F.2d 585, 589 (9th Cir.

22   1983) (citing Phoceene Sous-Marine, S.A. v. U.S. Phosmarine, Inc., 682 F.2d 802, 806


     ORDER - 2
 1   (9th Cir. 1982). “When necessary, the district court may hold an evidentiary hearing on a

 2   motion for sanctions. Indeed, that method best determines the appropriate sanctions while

 3   protecting a party’s due process rights.” Id. at 592.

 4          In this case, the parties have created a genuine factual dispute whether Richey

 5   willfully deceived the Court. To resolve the dispute, the Court will hold an evidentiary

 6   hearing. The parties shall meet and confer regarding an appropriate date for such a

 7   hearing. If Richey seeks to attend the hearing in person instead of via a video link, he

 8   shall file a motion for habeas corpus ad testificandum.

 9                                         III. ORDER

10          Therefore, it is hereby ORDERED that Dahne’s motion for relief from an order

11   and/or motion for involuntary dismissal, Dkt. 94, is GRANTED in part and the parties

12   shall file a joint status report regarding an appropriate date for an evidentiary hearing.

13   The Clerk shall remove the motion from the active calendar to be renoted for the date of

14   the hearing once a date is set.

15          Dated this 18th day of July, 2019.

16

17

18
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge

19

20

21

22


     ORDER - 3
